DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 20-25, filed on 7/2/2021, with respect to 35 U.S.C. 103(a) rejection of claims 1, 3, 5-6, 8-11, 13-16, 18, 20-21, 23-26, and 28-30 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1, 3, 5-6, 8-11, 13-16, 18, 20-21, 23-26, and 28-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

The present invention describes a method of wireless communication, comprising receiving a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE, wherein the first beam uses a first set of one or more antenna elements of the UE; determining a channel quality metric associated with a channel between the UE and the transmitting device based on a measurement of a signal received from the transmitting device; identifying a type of the signal used for determining the channel quality metric; selecting a channel quality threshold from a plurality of different thresholds based on the identification of the type of the signal used for determining the channel quality metric; comparing the channel quality metric with the channel quality threshold; adjusting a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the channel quality threshold; and receiving a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements based on the adjustment of the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE.  The closest prior art, NPL (WO/2017/196249 A1 by inventor Stefan PARKVALL; published on 11/16/2017) discloses a similar method, but fails to disclose identifying a type of the signal used for determining the channel quality metric; selecting 
(2) Regarding claims 3, 9, 18, and 24:
The present invention describes a method of wireless communication, comprising receiving a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE, wherein the first beam uses a first set of one or more antenna elements of the UE; determining a channel quality metric associated with a channel between the UE and the transmitting device; selecting a channel quality threshold from a plurality of different thresholds based on one or more of a characteristic of the first beam, a characteristic of a radio frequency component of the UE, or a type of reference signal used for channel quality measurement; comparing the channel quality metric with the channel quality threshold; adjusting a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the channel quality threshold; and receiving a second signal at the UE from the transmitting device using a 
(3) Regarding claims 10-11 and 25-26:
The present invention describes a method of wireless communication, comprising receiving a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE, wherein the first beam uses a first set of one or more antenna elements of the UE; determining a channel quality metric associated with a channel between the UE and the transmitting device; comparing the channel quality metric with a first channel quality threshold; comparing the channel quality metric with a second channel quality threshold that is lower than the first channel quality threshold; adjusting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/24/2021